      Case 2:18-cr-00422-SMB Document 806 Filed 11/27/19 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT
18                            FOR THE DISTRICT OF ARIZONA
19
     United States of America,                             No. CR-18-422-PHX-SMB
20
                          Plaintiff,
21                                                    UNITED STATES’ RESPONSE TO
              v.                                      VAUGHT’S MOTION TO STRIKE
22                                                      SURPLUSAGE FROM THE
                                                         INDICTMENT (Doc. 785)
23   Michael Lacey, et al.,
24                        Defendants.
25         The government responds in opposition to Defendant Vaught’s Motion to Strike
26   Surplusage from the Indictment. (Doc. 785.) The remaining five Defendants filed a
27   lengthy joinder to Vaught’s motion that provided additional arguments. (Doc. 794.) For
28   the following reasons, both Vaught’s motion to strike and the joinder should be denied.
         Case 2:18-cr-00422-SMB Document 806 Filed 11/27/19 Page 2 of 3




 1           First, the government does not plan on reading the Superseding Indictment or
 2   providing a copy to the jury. Accordingly, because the “purpose of a motion to strike under
 3   Fed. R. Crim. P. 7(d) is to protect a defendant against ‘prejudicial or inflammatory
 4   allegations that are neither relevant nor material to the charges,’”1 allegations that are never
 5   read to the jury are not prejudicial and therefore need not be stricken. United States v.
 6   Hedgepeth, 434 F.3d 609, 613 (3d Cir. 2006); United States v. Ballard, 2007 WL 4365499,
 7   at *2 (E.D. Cal. Dec. 12, 2007).
 8           Second, even if the Superseding Indictment were to be provided to the jurors, it
 9   should not be stricken, because while facts in the charging document “may be somewhat
10   prejudicial,” they should not be stricken if they are “relevant and material to the charge[d]”
11   offenses. Terrigno, 838 F.2d at 373. Indeed, a motion to strike surplusage from an
12   indictment is an “exacting standard” that should not be granted “unless it is clear that the
13   allegations are not relevant to the charge and are inflammatory and prejudicial.” Charles
14   A. Wright & Andrew D. Leopold, Federal Practice and Procedure, § 128, Amendment of
15   Indictments; Surplusage (4th ed.).      Here, the Superseding Indictment charged seven
16   defendants with, among other things, a conspiracy to facilitate prostitution by helping run
17   a website that was the leading source of prostitution advertisements on the internet. (Doc.
18   230 at ¶1.) The allegations are relevant to the individual defendants’ knowledge and intent
19   in committing the charged crimes.        Further, the government intends to prove these
20   allegations at trial. See United States v. Turino, 2016 WL 164991, at *1 (D. Nev. Jan. 14,
21   2016) (“if language in the indictment constitutes information that the government hopes to
22   properly prove at trial, it cannot be considered surplusage no matter how prejudicial it may
23   be as long as the information is legally relevant”). Defendant’s motion should be denied.
24
25
26
27
     1
28    United States v. Terrigno, 838 F.2d 371, 373 (9th Cir. 1988) (citing United States v.
     Ramirez, 710 F.2d 535, 544-45 (9th Cir. 1983)).

                                                  -2-
      Case 2:18-cr-00422-SMB Document 806 Filed 11/27/19 Page 3 of 3




 1          Respectfully submitted this 27th day of November, 2019.
 2                                             MICHAEL BAILEY
                                               United States Attorney
 3                                             District of Arizona
 4                                             s/ Andrew C. Stone
 5                                             KEVIN M. RAPP
                                               MARGARET PERLMETER
 6                                             PETER S. KOZINETS
                                               ANDREW C. STONE
 7                                             Assistant U.S. Attorneys
 8                                             JOHN J. KUCERA
                                               Special Assistant U.S. Attorney
 9
10                                             BRIAN BENCZKOWSKI
                                               Assistant Attorney General
11                                             U.S. Department of Justice
                                               Criminal Division, U.S. Department of Justice
12
                                               REGINALD E. JONES
13                                             Senior Trial Attorney
                                               U.S. Department of Justice, Criminal Division
14                                             Child Exploitation and Obscenity Section

15
16
                                 CERTIFICATE OF SERVICE
17
            I hereby certify that on November 27, 2019, I electronically transmitted the attached
18
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
19
     Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
20
     as counsel of record.
21
22
     s/ Angela Schuetta
23   Angela Schuetta
     U.S. Attorney’s Office
24
25
26
27
28


                                                -3-
